Title: From Thomas Jefferson to Jacob Wray, 15 January 1781
From: Jefferson, Thomas
To: Wray, Jacob



Richmond Jany. 15. 1781.

To want of intelligence may be ascribed a great part, if not the whole of the Enemy’s late successful incursions to this place. Tho they appeared in the Bay on the Saturday, no notification of it addressed to the Executive came to hand till 10 o’Clock A.M. on tuesday: There did indeed on Sunday Morning come to my hands a letter which you were so kind to write to Genl. Nelson informing him that 27. Sail had been seen in the Bay, and that Commo. Barron had gone to reconnoitre there more closely: But as it was not known whether they were Friends or foes, and we hoped more particular intelligence on the return of Commo. Barron, none but the lower Militia were called out, till the Tuesday following, by which two days were completely lost, which would have added so much to the collection of Militia in this quarter as to have rendered doubtful at least, whether the Enemy could have got here.
I mention these circumstances to shew you the necessity of our being better furnished with intelligence of the Enemy’s Movements,  and to apologize for my troubling you with the task of communicating every thing interesting through the line of Expresses stationed at every 15 Miles from hence to Hampton. One is to be fixed by Mr. Kemp at Hampton, who will set out on yours, or Commo: Barron’s order and deliver his dispatches to the next who is ordered to be stationed halfway between Hampton and Williamsburg: the particular place I cannot inform you, but the Express may do it. I hope you will be so good as to undertake this trouble and to continue it so long as it may be necessary to keep up the line.

T.J.

